DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10-11, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM-DONG (KR 2017149589 B1) 

Regarding Claims 1-3, 7-8, 10-11, 14-20, KIM-DONG teaches a stacked OLED and organic light-emitting device (1) comprises first electrode (the anode, and 110) as the tandem structure, second electrode (the cathode, a and 120), the first light emitting unit (210), the second light emitting unit (220), the third light emitting unit (23 0), the first charge generation layer (240), and the second charge generation layer (250).
The first light emitting unit (210), second light emitting unit (220), third light emitting unit (230), first charge generation layer (240) and the second (250) are positioned as the organic layer between the first electrode (1 10) and the second electrode (120) and the first charge generation layer (240) is positioned between the first light emitting unit (210) and the second light emitting u nit (220) and the second charge generation layer (250) is positioned between the second light emitting unit (2 20) and the third light emitting unit (230) (machine trans. page 10). A  phenanthroline – triazine can be used in an electron transporting layer or charge generation layer (machine trans page 11). The phenanthroline – triazine is represented by 1-11 (machine trans page 11):


    PNG
    media_image1.png
    290
    299
    media_image1.png
    Greyscale

1-2 reads on applicants’ 1-1 and Compound 3 wherein R10-R13 = H; Ar = pyridine; a1-a3 = 0; X1-X3 = N; R1 and R2 = phenyl (pi rich group) (per claims 1-3 and 7-8, 10-11, 14-20)


Claim(s) 1-4, 8-10, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zang (CN 109705148). 

Regarding Claims 1-3, 8-10, 12-18, Zhang teaches an organic light emitting device, wherein the organic light emitting device includes an opposite anode, a cathode, and a cap layer on a side of the cathode facing away from the anode, and an organic layer between the anode and the cathode, the organic layer comprising an electron transport layer, a hole transport layer, and a light-emitting layer, the cap layer and at least at least the electron transport layer, the hole transport layer, and the light-emitting layer (machine trans. page 34). The cap layer contains CP004 (machine trans. 42). The office will rely upon an analogous example CP001 (page 4):


    PNG
    media_image2.png
    224
    182
    media_image2.png
    Greyscale

	CP001 reads on applicants’ Formula 1-1 wherein R10 -R13 = H; a3 = 1; L1 and L2 = single bonds; L3 = phenylene; Ar =phenanthroline; X1-X3 = CH; a1 and a2 =0; R1 and R2 = H (per claims 1-3, 8, 10, 12-16).
	CP001 is a pi electron rich phenanthroline containing three fussed rings (per claims 9 and 17).
	L1 = single bond (L1) and pi electron rich phenanthroline (Condition 1a) (per claim 18)



Regarding Claim 4, Zhang teaches the device of claim 4. The hole transport layer is made of TAPC (machine trans page 41):

    PNG
    media_image3.png
    154
    248
    media_image3.png
    Greyscale

TAPC reads on applicants’ Formula 201wherein xa1-xa3 = 0; R201-R203 = substituted phenyl groups (per claim 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zang (CN 109705148) in view of Lee (US 2009/0096357).

Regarding Claim 5, Zhang teach the OLED of claim 3 but fails to mental a metal in the electron transporting layer.
Lee teaches an organic light emitting device (abstract). Lee  further teaches that  an electron transport layer (ETL) containing an alkali metal compound alkali earth metal compound can be cesium quinolate, potassium quinolate, rubidium quinolate, CaF.sub.2, BaF.sub.2, LiF, NaCl, CsF, Li.sub.2O, or BaO lead to an organic light emitting device having high efficiency, low operating voltage, and lower power consumption (paragraph 27).
The office views the above as a generic teaching that an ELT containing an alkali earth metal compound promotes high efficiency, low operating voltage, and low power consumption in an OLED.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the ETL of Zhang which would have included adding an alkali earth metal compound with the expectation of achieving high efficiency, low operating voltage, and low power consumption in an OLED, absent unexpected results (per claim 5).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zang (CN 109705148) in view of Kim (US 2019/0088896).

Regarding Claim 6, Zang teaches the device of claim 3. The light emitting layer can be made from CBP. Zhang fails to mention an anthracene host material. 
Kim teaches an OLED (abstract) wherein the emission layer may include a host and a dopant (paragraph 62). The host may include at least one selected from ADN (9,10-di(2-naphthyl)anthracene), MADN (2-methyl-9,10-bis(naphthalen-2-yl)anthracene), TBADN (9,10-di-(2-naphthyl)-2-t-butyl -anthracene), CBP (4,4'-bis(N-carbazolyl)-1,1'-biphenyl), mCP (1,3-di-9-carbazolylbenzene), TCP (1,3,5-tri(carbazol-9-yl)benzene) (paragraph 67).
The office notes that Kim teaches several options including anthracene and carbazole derivatives including applicant CBP. Said host are viewed as functionally equivalent and would be fully expected to behave in a similar fashion in the light emitting layer of an OLED, absent unexpected results.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known light emitting layer host materials  which would have included and anthracene host which reads on the instant limitations since Kim teaches both carbazole and anthracene host are suitable materials, absent unexpected results (per claim 6).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786